Citation Nr: 0617735	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-14 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
obstructive pulmonary disease, currently rated as 10 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1974 to June 
1976, and from September 1977 to July 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In reviewing the veteran's contentions and testimony, 
including a letter dated in May 2004, the Board concludes 
that he has raised a claim for secondary service connection 
for sleep apnea which he asserts is caused by his COPD.  The 
claim for secondary service connection for sleep apnea has 
not been adjudicated by the RO.  The claim is hereby referred 
to the RO for appropriate action.


FINDINGS OF FACT

The chronic obstructive pulmonary disease has resulted in 
impairment to the degree that pulmonary function testing 
revealed that forced expiratory volume in one second (FEV-1) 
is only 54% of predicted.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for chronic 
obstructive pulmonary disease, but not higher, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6604 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of a duty to assist notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) has been fully satisfied.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The communications, such 
as letters from the RO dated in May 2004, August 2005 and 
October 2005 provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The October 2005 letter from the RO 
specifically advised him that he should submit any evidence 
that was in his possession.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The veteran's initial duty to assist letter was not provided 
prior to the adjudication of his claim.  However, he was 
afforded an appropriate opportunity to submit evidence after 
the issuance of the letter, and he has not alleged any 
prejudice as a result of the timing of the letter.  
Therefore, the Board may adjudicate the appeal.  

Although the record reflects that the RO has not provided 
notice with respect to the effective-date element of the 
increased rating claim, See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), that matter is not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding that matter.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his post service treatment records.  He 
has been afforded appropriate disability evaluation 
examinations.  The veteran has had a hearing.  Although a VA 
pulmonary function examination requested in a Board remand of 
January 2004 could not be performed due to problems at the 
New Orleans VA Medical Center following hurricane Katrina 
(see handwritten note dated November 1, 2005 on deferred 
rating decision of July 22, 2005) the Board concludes that 
another remand is not required in light of information 
already of record which is discussed below and which provides 
a basis for increasing the rating from 10 percent to 60 
percent.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

The Board has considered the full history of the disorder.  
Shortly after separation from service, in August 1994, the 
veteran filed a claim for disability compensation for 
disability due to chemical exposure.  He was afforded a VA 
examination in November 1994, which included pulmonary 
function testing.  Subsequently, in a rating decision of 
February 1995, the RO granted service connection for chronic 
obstructive pulmonary disease, and assigned a 10 percent 
initial rating.  The rating has remained at that level since 
that time.  

The veteran contends that a disability rating higher than 10 
percent should be granted for his chronic obstructive 
pulmonary disease.  He asserts that the disorder causes 
shortness of breath on exertion, and requires him to use 
inhalers and medications.  During a hearing held before the 
undersigned Veterans Law Judge in September 2001, the veteran 
stated that his lung volume was only fifty percent of normal.  
He also reported that his chronic obstructive disease was 
aggravated by breathing dirty air when walking.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6604, chronic 
obstructive pulmonary disease is rated, primarily, according 
to the degree of impairment shown on pulmonary function 
testing.  A 10 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is 71 to 80 percent of 
predicted; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) is 71 to 80 
percent of predicted; or where Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is 66 to 80 percent of predicted.  A 30 percent rating is 
warranted where pulmonary function testing reveals that FEV-1 
is 56 to 70 percent of predicted; FEV-1/FVC is 56 to 70 
percent of predicted; or where DLCO (SB) is 56 to 65 percent 
of predicted.  A 60 percent rating is warranted where 
pulmonary function testing reveals that FEV-1 is 40 to 55 
percent of predicted; FEV-1/FVC is 40 to 55 percent of 
predicted; where DLCO (SB) is 40 to 55 percent of predicted  
or maximum exercise capacity is 15 to 20 ml/kg/min oxygen 
consumption.  

A 100 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is less than 40 percent of 
predicted; FEV-1/FVC is less than 40 percent of predicted; 
where DLCO (SB) is 40 percent of predicted; where maximum 
exercise capacity is less than 15ml/kg/min oxygen 
consumption; where there is cor pulmonale (right heart 
failure); where there is right ventricular hypertrophy; where 
there is pulmonary hypertension; (shown by echo or cardiac 
catheterization); where there are episodes of acute 
respiratory failure; or where outpatient oxygen therapy is 
required.

After reviewing all relevant evidence, the Board finds that 
the chronic obstructive pulmonary disease has resulted in 
impairment to the degree that pulmonary function testing 
reveals that FEV-1 is only 54% of predicted.  In this regard, 
the report of a general medical examination conducted by the 
VA in December 2002 shows that the examiner noted that on a 
recent pulmonary function test FVC was 64% of predicted, FEV-
1 was 54% of predicted, and the FEV1/FVC ratio was 68%.  In 
an addendum, the VA examiner stated that "In my opinion, the 
patient's lung functions have definitely deteriorated..."  The 
Board notes that the criteria in Diagnostic Code 6604 are 
disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  In light of the 
finding of FEV-1 of 54%, the Board concludes that the 
criteria for a 60 percent disability rating for chronic 
obstructive pulmonary disease are met.  

The Board further finds, however, that a rating higher than 
60 percent is not supported by any evidence.  There is no 
competent evidence that any pulmonary function testing has 
demonstrated that FEV-1 is less than 40 percent of predicted; 
FEV-1/FVC is less than 40 percent of predicted; that DLCO 
(SB) is 40 percent of predicted; that maximum exercise 
capacity is less than 15ml/kg/min oxygen consumption; that 
there is cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echo or cardiac catheterization); episodes of acute 
respiratory failure; or that outpatient oxygen therapy is 
required.  Accordingly, the Board concludes that the criteria 
for a 100 percent rating for chronic obstructive pulmonary 
disease are not met.  


ORDER

A 60 percent disability rating for chronic obstructive 
pulmonary disease is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


REMAND

The veteran seeks to establish entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  The Board notes that 
readjudication of that claim by the RO is required to allow 
consideration of the increased rating assigned by the Board 
for the veteran's service-connected COPD.  The Board also 
finds that another examination is necessary to properly 
address this claim as the previous examinations which are of 
record do not contain a complete discussion of the effects of 
his service-connected disabilities on his abilities to 
maintain employment.  The law requires that the VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  


Accordingly, the case must be remanded to the RO for the 
following actions:

1.  Contact the veteran and request that 
he provide the names and addresses of any 
health care providers from whom he has 
received treatment for his service-
connected disabilities and, if possible, 
specify the appropriate dates of 
treatment. Then, after any necessary 
authorization is obtained from the 
veteran, obtain copies of all treatment 
records for the veteran from the health 
care providers identified and associate 
them with the claims file.

2.  The veteran should be afforded a VA 
examination for the purpose of assessing 
the effect all of the veteran's service-
connected disabilities have on his 
ability to work, either singularly or 
when considered in the aggregate along 
with his other service-connected 
disabilities.  Conditions that are not 
service-connected, however, should not be 
considered in making this determination, 
and nether should the veteran's age. 
Rationales should be given for the 
examiner. 

3.  The RO should then readjudicate the 
claim for a total rating based on 
individual unemployability due to 
service-connected disabilities.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


